Citation Nr: 1124864	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis and onychomycosis, status post total matrixectomies, bilateral feet.  

2.  Entitlement to service connection for hypertension, to include due to Agent Orange exposure. 
 
3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for sinusitis

5.  Entitlement to service connection for bilateral knee condition.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to June 1974.  He had service in Vietnam from February 1972 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for hypertension, to include due to Agent Orange exposure, chronic headaches, sinusitis, and bilateral knee condition, and that assigned a noncompensable disability rating for granted bilateral tinea pedis and onychomycosis, status post total matrixectomies, after granting service connection for the same.  

A review of the record shows that the Veteran has raised claims for service connection for a back condition, peripheral neuropathy of the upper and lower extremities, and a breathing condition, to include due to Agent Orange exposure.  The Agency of Original Jurisdiction (AOJ) has not had an opportunity to review those claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial increased rating for tinea pedis and onychomycosis, status post total matrixectomies, bilateral feet, service connection for hypertension, and service connection for a bilateral knee condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
FINDINGS OF FACT

1.  There is no credible or competent evidence that the Veteran has a current diagnosis of chronic headaches at any time during the appeals process.  

2.  There is no credible or competent evidence that the Veteran has a current diagnosis of sinusitis at any time during the appeals process.  


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  Sinusitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claims for service connection for headaches and sinusitis, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Service records and a private medical statement have been associated with the claims file.  No additional records have been identified that have not been obtained.  

The Veteran was not provided with an examination in this case.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Here, with respect to the Veteran's claims of service connection for headache and sinusitis, the record is absent any evidence of a current headache disorder or sinusitis.  There is also no indication that the Veteran was seen for complaints of headaches or sinusitis in service.  Indeed, aside from his bare references to having headache and sinusitis, the Veteran has not provided a scintilla of evidence documenting a diagnosis of a headache disorder, sinusitis, or the chronic residuals related thereto.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims of service connection since it could not provide evidence of a past event.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has been offered a hearing in this case, and he declined.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for headaches and sinusitis based upon incurrence in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact. T he Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  

Headache

Service treatment records are negative for findings of complaints, treatment, or diagnosis of chronic headache.  On the contrary, when he was seen in August 1973, the Veteran denied a history of severe or frequent headaches.

Further, absent the Veteran's personal statements, there is no evidence that he currently suffers from headache.  The private treatment records obtained in connection with his appeal are devoid of any findings related to a chronic headache disorder.  The Veteran does not argue the contrary.  He has not identified any post-service treatment for headaches.  Rather, he asserts that his claim for service connection should be granted on the basis of his assertion that he suffers from headaches, which he treats with over-the-counter medications.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted, the Veteran argues that he has been experiencing chronic headache since his active service.  He is clearly competent to make such a statement.  However, competency does not amount to credibility.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board does not find that the Veteran's lay statements of experiencing chronic headache since service to be credible.  First, as indicated, his service treatment records are silent with respect to chronic headache.  There is also no evidence of post-service treatment for headache.  The record devoid of such evidence, even though his treatment for other complaints/problems is well-documented.  Had he been suffering from chronic headaches since service, there should have been documentation of such.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Board notes that it may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992)  (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In this instance, there has been no evidence presented of a chronic headache disorder, other than the Veteran's lay statements of such, at anytime during the appeals process.   

Thus, barring a finding other than lay statements linking the Veteran's purported headaches to service, service connection for headaches is not warranted.  

Sinusitis

The claim for service connection for sinusitis must also fail.  

Service treatment records are negative for findings of complaints, treatment, or diagnosis of sinusitis.  During service, the Veteran was, however, seen in November 1973 for sneezing, cough, and sore throat.  The impression was viral syndrome.  He was given medication and told to return to the clinic if needed.  In January 1974, he was seen complaining of multiple ear, nose, and throat complaints for two weeks duration.  His throat was found to be mildly inflamed.  No exudates was noted.  There was no swelling of the lymph nodes.  The impression was viral syndrome.  He was prescribed Actifed and treated with a cold pack.  On annual examination of July 1973, clinical evaluation eyes, ears, nose, throat, and sinuses were all clinically normal.  

After service, the Veteran was seen at the Schussler Foot Care Center in September 2008.  The objective medical examination revealed that the Veteran denied respiratory, eyes, ears, nose, and throat complaints.  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a sinusitis disability at any time during the period under appellate review.  Although the Veteran was seen in 1973 for multiple ears, nose, and throat complaints, he was not diagnosed with sinusitis.  Moreover, it bears noting, that since service, there has been no evidence presented of a sinusitis condition.  Moreover, unlike headaches, a diagnosis of sinusitis requires medical expertise that the Veteran is not shown to possess.  Sinusitis must be detected by X-ray.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis.

Thus, in the absence of proof of a present disability, there can be no valid claim.  See Brammer.  

Thus, since the evidence does not show that he presently has the disorder, there is no basis upon which to grant service connection.  Therefore, service connection for sinusitis is not warranted.  




ORDER

Service connection for a headache disorder is denied.  

Service connection for sinusitis is denied.  


REMAND

The Veteran claims that his tinea pedis and onychomycosis is more severe than the current evaluation reflects.  He states that he has itching and flaking of his feet.  He also claims swelling, inflammation, and pain related to this condition.  

A review of the record reveals that the Veteran underwent VA examination in April 2009.  In connection with the claim, the examination revealed, absent toenails, flaking, and pruritis.  There was no description as to the percentage of the body covered or the percentage of the area exposed with dermatitis.  This should have been noted in the examination report.  If the findings or an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  

It is important to note that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of skin disability was revised.  73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  In this case, the Veteran's claim was received prior to this date (October 6, 2008) hence, the new rating criteria do not apply in this case.  

Additionally, the Veteran has indicated that he warrants service connection for hypertension, to include due to Agent Orange exposure, and bilateral knee condition.  He maintains that his knee problem is the result of his numerous parachute jumps.   Diagnoses of both disabilities have been established.  Notably, private treatment records show that the Veteran was treated by W.H.D., MD, at the Tennessee Orthopaedic Alliance in May 2007 for follow-up knee complaints.  A private medical statement was also submitted in June 2009, by J.A., MD, Premier Medical Group, indicating that he treated the Veteran for hypertension on an outpatient basis.  

There is evidence that the Veteran has been treated for the aforementioned conditions.  There is also evidence that as to the Veteran's claimed knee condition, he has a parachutist badge and was trained as such in service.  Further, although there is no medical evidence treatment for hypertension or knee problems in service, either of these conditions could have been incurred during a presumptive period.  The records from Drs. W.H.D. and J.A. are therefore material to the appeal.

Moreover, as for his claim of service connection for a right knee disorder, a VA examination is needed to provide an opinion as to the etiology of these conditions and the Board finds that a VA examination is necessary to adjudicate the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, (2006).  Specifically, such is deemed necessary given the Veteran's history of training as a parachutist and his current diagnosis of right knee arthritis.
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the AMC/RO should obtain the Veteran's private treatment records from Tennessee Orthopaedic Alliance; Dr. W.H.D.; Clarksville, Tennessee; with regard to treatment records of his bilateral knee condition and from Premier Medical Group; Dr. J.A.; Clarksville, Tennessee; with regard to treatment for hypertension.  Any and all records related to these disabilities should be obtained and associated with the claims folder.  

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed right and/or left knee disability had its onset in-service or within one year of service discharge or was otherwise shown to have been incurred in or due to an event of service, to include his duties as a parachutist.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  The Veteran should undergo a VA skin examination.  In the examination report, the examiner should address, in percentage terms, the extent of coverage of both total body and exposed body areas affected by tinea pedis and onychomycosis.  The examiner should also address the nature, extent (in square inches, if applicable), and symptoms of any residual scarring.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


